NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

   FISHER & PAYKEL HEALTHCARE LIMITED,
                 Appellant

                            v.

                  RESMED LIMITED,
                        Appellee
                 ______________________

                       2018-2262
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2017-
00504.
                 ______________________

                     ON MOTION
                 ______________________

PER CURIAM.
                        ORDER
    Appellee ResMed Limited (“ResMed”) moves to dismiss
this appeal for lack of subject matter jurisdiction. Despite
the title of its motion, ResMed appears to argue that appel-
lant Fisher & Paykel Healthcare Limited (“Fisher”) lacks
standing to maintain this appeal. We decline to rule on
2            FISHER & PAYKEL HEALTHCARE v. RESMED LIMITED




ResMed’s motion at this time, and instead defer ResMed’s
motion until hearing from the parties at oral argument.
      IT IS ORDERED THAT:
    ResMed’s motion to dismiss is deferred until after oral
argument, at which ResMed is instructed to appear and be
prepared to argue the standing issue as well as the merits
of Fisher’s appeal.


                                 FOR THE COURT

    November 15, 2019             /s/ Peter R. Marksteiner
         Date                     Peter R. Marksteiner
                                  Clerk of Court